DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 1/3/2022.  The 35 USC 112 rejection has been withdrawn. Claims 35-62 remain pending for consideration on the merits.  
Election/Restrictions
Applicant is reminded that on 5/4/2021 applicant elected species A which is solely directed to Figs. 1-2.  Any claim directed to Figs. 3-21 will be considered withdrawn as being directed to an invention that is independent or distinct from the invention originally claimed for the following reasons indicated in the restriction requirement dated 4/14/2021.
Therefore newly submitted claims 38-44, 46, 48-51, 53-57, 59-62 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons indicated in the restriction requirement dated 4/14/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The Examiner notes that claim 57 has not been examined for patentabilty but makes note the limitations are considered new matter.
Claim 57 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
In claims 57-58, applicant has added the limitation “at least one of the TESes exchanges heat energy directly with the ambient heat source during a time when the heat pump system is not exchanging heat with the enclosed source” and “the first heat exchanger moves less than all the heat energy transferred between the enclosed space and the outside ambient heat source over a daily temperature cycle”.  The Examiner notes that paragraph 0160 described fans to add air to the TES (unelected species Figs. 3-4, 8). There is nothing in the originally filed claims, specification or drawings to support this newly added limitation of during a time when the heat pump system is not exchanging heat with the enclosed source.   Thus, the newly added limitation is deemed to be NEW MATTER.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 35-36, 45, 47, 52, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 4964279) in view of Ignatiev et al (US 20190264933).
Regarding claim 35, Osborne teaches a heat pump system (Fig. 6) comprising a fluid (working fluid, Col. 7, lines 13-40), one or more lines containing the fluid (circulation path, Fig. 6), a plurality of heat exchangers (20, 80) further comprising a first heat exchanger (20), a plurality of pressure changing devices (12, 66) that change the pressure of the fluid as it passes through, and at least one TES (40) , wherein the TESes comprise thermal energy storage (Col. 7, lines 13-40) and a first TES (Col. 7, lines 13-40), and wherein the first TES is downstream of the first heat exchanger (Fig. 6), wherein there is at least one line where the fluid flows through the first heat exchanger and then flows through the first TES without a substantial change in pressure (no expansion valve between 20 and 40, Col. 7, lines 13-40); and wherein the TESes exchange heat energy with the fluid (46, Col. 7, lines 13-40) but fails to explicitly teach wherein the fluid exchanges heat energy between an enclosed space and an ambient heat source outside the enclosed space.  
However, Ignatiev teaches the fluid exchanges heat energy between an enclosed space (a space, paragraph 0057) and an ambient heat source (ambient air, paragraph 0052) outside the enclosed space to provide efficient and reliable operation of the climate-control system is desirable to ensure that the climate-control 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Osborne to include the fluid exchanges heat energy between an enclosed space and an ambient heat source outside the enclosed space in view of the teachings of Ignatiev to provide efficient and reliable operation of the climate-control system is desirable to ensure that the climate-control system is capable of effectively and efficiently providing a cooling and/or heating effect on demand. 
Regarding claim 36, the combined teachings teach wherein the first heat exchanger (20 of Osborne, 4 of Ignatiev) is immediately upstream of the first TES and exchanges heat energy with the fluid in the same direction as the first TES (Fig. 6 of Osborne, Fig 1 of Ignatiev), wherein the directions comprise a first direction transferring heat energy to the fluid (Fig. 6 of Osborne, Fig 1 of Ignatiev), and a second direction that transfers heat energy out of the fluid (heat or cool, paragraph 0049-0050 of Ignatiev).  
Regarding claim 37, the combined teachings teach wherein at least one of the TESes exchanges heat energy directly with the ambient heat source during a time interval of a daily temperature cycle when a temperature differential between the outside ambient heat source and the enclosed space is lower than at other times of the cycle (charge mode, discharge mode, charge-neutral mode, paragraphs 0061-0065).  
Regarding claim 45, the combined teachings teach the heat pump system comprises a control system (62 of Ignatiev), wherein the control system comprising one or more temperature 
Regarding claim 47, the combined teachings teach wherein the TESes are directly upstream of a pressure changing device (66 of Osborne, 20 of Ignatiev).  
Regarding claim 52, the combined teachings teach wherein at least one of the TESes comprises at least one phase change material (phase change material or water 50, Cols. 4-5, line 67-1, 58, paragraph 0060 of Igantiev).  
Regarding claim 58, the combined teachings teacwherein the first heat exchanger moves less than all the heat energy transferred between the enclosed space and the outside ambient heat source over a daily temperature cycle (paragraph 0062 of Igantiev).  
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763